DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on 
January 18, 2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the stages” in line 2. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which stage term is referring to. The examiner suggests to clarify the limitation “the stages” to rectify the issue.

                                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2021/0182440 A1) in view of Palekar et al. (US 2009/0006537 A1).

In regards to claim 1, Singh discloses a method for managing access to a virtual session, comprising: 
receiving a machine learning (ML) model (Singh, Para 147, the machine learning model may be provided on computing device 802 via a virtual desktop or session, SaaS), the ML model having been trained to identify a user associated with the user account and unauthorized objects in a video stream (Singh, Fig. 15, workspace component 608 may perform facial recognition using the video feeds from the cameras monitoring the security zone associated with the notifying computing device. Proximity detection using facial recognition and/or person detection in conjunction with security zone monitoring is further described below at least in conjunction with FIG. 15); receiving image data for the virtual session from the server (Singh, Para 138, via virtual sessions, for example. Workspace component 608 of content management system 650 may deliver the requested content to computing device 802);
 beginning receiving a video stream from a video camera device (Singh, Para 148, the organization can then deploy cameras, such as webcams, to monitor the security zones. For example, an administrator may use workspace component 608 to establish and monitor the security zones); 
verifying the user in the video stream by applying the ML model to the video stream (Singh, Para. 0147, machine learning models, such as computer vision and facial recognition or other suitable identification, may be used to detect proximate electronic devices and, more particularly, identify users carrying or otherwise in possession of the electronic devices); 
based at least on the user verification, displaying the virtual session on a user device using the image data (Singh, Para. 0083, The policies may be implemented through a firewall or gateway in such a way that mobile device 502 may be identified, secured, or security verified, and provided selective or full access to the enterprise resources (e.g., 504 and 508));
 monitoring the video stream for unauthorized objects by applying the ML model to the video stream (Singh, Para. 0147, when sensitive content is being displayed, computing device 802 may trigger facial recognition using its camera, such as a webcam, and the machine learning model); and 
in an instance where an unauthorized object is detected in the video stream, executing a security protocol (Singh, Para. 0140, the flag may be included in the HTTP response/header via gateway server 606 or via HDX/ICA communication protocol to computing device 802).  
Singh fails to disclose sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account;
However, Palekar teaches sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account (Palekar, Para. 0033, when a connection name is provided with the request, the re-director 122 establishes a connection between one of the client devices 102(a-n) with the corresponding virtual desktop 118 and Para. 0048, Once it is connected, client device 102 may start a session by transmitting or receiving data from the virtual desktop 118); 
Singh and Palekar are both considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh to incorporate the teachings of Palekar to include sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account (Palekar, Para. 0033 and Para. 0048). Doing so would aid a simple and transparent user policy configuration to provide the parameters to connect the client to either a terminal services session or a “Virtual Desktop” session. Administrators will be able to use the same set of farm management tools for managing terminal services sessions and virtual desktop-sessions (Palekar, Para. 0012).

In regards to claim 3, the combination of Singh and Palekar teaches the method of claim 2, wherein executing the security protocol comprises at least one selected from:
 terminating the displaying of the virtual session;
 disconnecting the virtual session; sending a notification to an administrator; and capturing details of the virtual session and the unauthorized object (Singh, Para. 0150, if it is determined that another electronic device is in proximity of computing device 802, then, at 908, recording means, such as, for example, an image capture device, a camera, a microphone, a voice or audio recorder, or any other recording apparatus or application, on the proximate electronic device may be disabled).  

In regards to claim 4, the combination of Singh and Palekar teaches the method of claim 2, wherein the monitoring begins in response to sensitive information being displayed in the virtual session (Singh, Para. 0148, such as computing device 802, in the security zones can then notify workspace component 608 when sensitive content is being displayed. In response, workspace component 608 may perform facial recognition using the video feeds from the cameras monitoring the security zone associated with the notifying computing device).  

In regards to claim 5, the combination of Singh and Palekar teaches the method of claim 1, wherein, in an instance where the user cannot be verified by applying the ML model to the video stream, the stages comprise denying the virtual session initiation request (Singh, Para. 0140, computing device 802 may utilize a DLP service on the client side, such as, for example, on computing device 802, to determine whether the requested content contains sensitive content).  

In regards to claim 7, the combination of Singh and Palekar teaches the method of claim 1, wherein applying the ML model includes comparing the video stream to images from a database of authorized users (Singh, Para. 0177, mobile device management system 500 may maintain records of users assigned to or associated with the enrolled devices).  

In regards to claim 8, Singh discloses a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for managing access to a virtual session, the stages comprising: 
receiving a machine learning (ML) model (Singh, Para 147, the machine learning model may be provided on computing device 802 via a virtual desktop or session, SaaS), the ML model having been trained to identify a user associated with the user account and unauthorized objects in a video stream (Singh, Fig. 15, workspace component 608 may perform facial recognition using the video feeds from the cameras monitoring the security zone associated with the notifying computing device. Proximity detection using facial recognition and/or person detection in conjunction with security zone monitoring is further described below at least in conjunction with FIG. 15);
 receiving image data for the virtual session from the server (Singh, Para 138, via virtual sessions, for example. Workspace component 608 of content management system 650 may deliver the requested content to computing device 802);
 beginning receiving a video stream from a video camera device (Singh, Para 148, the organization can then deploy cameras, such as webcams, to monitor the security zones. For example, an administrator may use workspace component 608 to establish and monitor the security zones);
 verifying the user in the video stream by applying the ML model to the video stream (Singh, Para. 0147, machine learning models, such as computer vision and facial recognition or other suitable identification, may be used to detect proximate electronic devices and, more particularly, identify users carrying or otherwise in possession of the electronic devices); 
based at least on the user verification, displaying the virtual session on a user device using the image data (Singh, Para. 0083, The policies may be implemented through a firewall or gateway in such a way that mobile device 502 may be identified, secured, or security verified, and provided selective or full access to the enterprise resources (e.g., 504 and 508));
monitoring the video stream for unauthorized objects by applying the ML model to the video stream (Singh, Para. 0147, when sensitive content is being displayed, computing device 802 may trigger facial recognition using its camera, such as a webcam, and the machine learning model); and 
in an instance where an unauthorized object is detected in the video stream, executing a security protocol (Singh, Para. 0140, the flag may be included in the HTTP response/header via gateway server 606 or via HDX/ICA communication protocol to computing device 802).  
Singh fails to disclose sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account; 
However, Palekar teaches sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account (Palekar, Para. 0033, when a connection name is provided with the request, the re-director 122 establishes a connection between one of the client devices 102(a-n) with the corresponding virtual desktop 118 and Para. 0048, Once it is connected, client device 102 may start a session by transmitting or receiving data from the virtual desktop 118); 
Singh and Palekar are both considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh to incorporate the teachings of Palekar to include sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account (Palekar, Para. 0033 and Para. 0048). Doing so would aid a simple and transparent user policy configuration to provide the parameters to connect the client to either a terminal services session or a “Virtual Desktop” session. Administrators will be able to use the same set of farm management tools for managing terminal services sessions and virtual desktop-sessions (Palekar, Para. 0012).

In regards to claim 10, the combination of Singh and Palekar teaches the non-transitory, computer-readable medium of claim 8, wherein executing the security protocol comprises at least one selected from:
 terminating the displaying of the virtual session;
 disconnecting the virtual session;
 sending a notification to an administrator; and 
capturing details of the virtual session and the unauthorized object (Singh, Para. 0150, if it is determined that another electronic device is in proximity of computing device 802, then, at 908, recording means, such as, for example, an image capture device, a camera, a microphone, a voice or audio recorder, or any other recording apparatus or application, on the proximate electronic device may be disabled).  

In regards to claim 11, the combination of Singh and Palekar teaches the non-transitory, computer-readable medium of claim 8, wherein the monitoring begins in response to sensitive information being displayed in the virtual session (Singh, Para. 0148, such as computing device 802, in the security zones can then notify workspace component 608 when sensitive content is being displayed. In response, workspace component 608 may perform facial recognition using the video feeds from the cameras monitoring the security zone associated with the notifying computing device).  

In regards to claim 12, the combination of Singh and Palekar teaches the non-transitory, computer-readable medium of claim 8, wherein, in an instance where the user cannot be verified by applying the ML model to the video stream, the stages comprise denying the virtual session initiation request (Singh, Para. 0140, computing device 802 may utilize a DLP service on the client side, such as, for example, on computing device 802, to determine whether the requested content contains sensitive content).  

In regards to claim 14, the combination of Singh and Palekar teaches the non-transitory, computer-readable medium of claim 8, wherein applying the ML model includes comparing the video stream to images from a database of authorized users (Singh, Para. 0177, mobile device management system 500 may maintain records of users assigned to or associated with the enrolled devices).   

In regards to claim 15, Singh discloses a system for managing access to a virtual session, comprising:
 a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: 
 receiving a machine learning (ML) model (Singh, Para 147, the machine learning model may be provided on computing device 802 via a virtual desktop or session, SaaS), the ML model having been trained to identify a user associated with the user account and unauthorized objects in a video stream (Singh, Fig. 15, workspace component 608 may perform facial recognition using the video feeds from the cameras monitoring the security zone associated with the notifying computing device. Proximity detection using facial recognition and/or person detection in conjunction with security zone monitoring is further described below at least in conjunction with FIG. 15); 
receiving image data for the virtual session from the server; beginning receiving a video stream from a video camera device (Singh, Para 138, via virtual sessions, for example. Workspace component 608 of content management system 650 may deliver the requested content to computing device 802);
 verifying the user in the video stream by applying the ML model to the video stream (Singh, Para. 0147, machine learning models, such as computer vision and facial recognition or other suitable identification, may be used to detect proximate electronic devices and, more particularly, identify users carrying or otherwise in possession of the electronic devices);
 based at least on the user verification, displaying the virtual session on a user device using the image data (Singh, Para. 0083, The policies may be implemented through a firewall or gateway in such a way that mobile device 502 may be identified, secured, or security verified, and provided selective or full access to the enterprise resources (e.g., 504 and 508));
 monitoring the video stream for unauthorized objects by applying the ML model to the video stream (Singh, Para. 0147, when sensitive content is being displayed, computing device 802 may trigger facial recognition using its camera, such as a webcam, and the machine learning model); and 
in an instance where an unauthorized object is detected in the video stream, executing a security protocol (Singh, Para. 0140, the flag may be included in the HTTP response/header via gateway server 606 or via HDX/ICA communication protocol to computing device 802).  
Singh fails to disclose sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account;
However, Palekar teaches sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account (Palekar, Para. 0033, when a connection name is provided with the request, the re-director 122 establishes a connection between one of the client devices 102(a-n) with the corresponding virtual desktop 118 and Para. 0048, Once it is connected, client device 102 may start a session by transmitting or receiving data from the virtual desktop 118); 
Singh and Palekar are both considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh to incorporate the teachings of Palekar to include sending, to a server, a request to initiate a virtual session on a virtual desktop client, the request including credentials for a user account (Palekar, Para. 0033 and Para. 0048). Doing so would aid a simple and transparent user policy configuration to provide the parameters to connect the client to either a terminal services session or a “Virtual Desktop” session. Administrators will be able to use the same set of farm management tools for managing terminal services sessions and virtual desktop-sessions (Palekar, Para. 0012).

In regards to claim 17, the combination of Singh and Palekar teaches the system of claim 15, wherein the executing the security protocol comprises at least one selected from:
 terminating the displaying of the virtual session; 
disconnecting the virtual session; 
sending a notification to an administrator; and
 capturing details of the virtual session and the unauthorized object (Singh, Para. 0150, if it is determined that another electronic device is in proximity of computing device 802, then, at 908, recording means, such as, for example, an image capture device, a camera, a microphone, a voice or audio recorder, or any other recording apparatus or application, on the proximate electronic device may be disabled). 

In regards to claim 18, the combination of Singh and Palekar teaches the system of claim 15, wherein the monitoring begins in response to sensitive information being displayed in the virtual session (Singh, Para. 0148, such as computing device 802, in the security zones can then notify workspace component 608 when sensitive content is being displayed. In response, workspace component 608 may perform facial recognition using the video feeds from the cameras monitoring the security zone associated with the notifying computing device).  

In regards to claim 19, the combination of Singh and Palekar teaches the system of claim 15, wherein, in an instance where the user cannot be verified by applying the ML model to the video stream, the stages comprise denying the virtual session initiation request (Singh, Para. 0140, computing device 802 may utilize a DLP service on the client side, such as, for example, on computing device 802, to determine whether the requested content contains sensitive content).    

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2021/0182440 A1) in view of Palekar et al. (US 2009/0006537 A1) and further in view of (Sharma: US 2019/0080173 A1).

In regards to claim 2, the combination of Singh and Palekar fails to teach the method of claim 1, wherein monitoring the video stream includes implementing an object detection application programming interface.
However, Sharma teaches wherein monitoring the video stream includes implementing an object detection application programming interface (Sharma, Para. 0009, processing, using the one or more computing devices, the video stream to detect the one or more interface objects included in the activity scene of the physical activity surface).  
Singh, Palekar and Sharma are all considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh and Palekar to incorporate the teachings of Sharma to include wherein monitoring the video stream includes implementing an object detection application programming interface (Sharma, Para. 0009). Doing so would aid if no motion has been detected for period X, the method 1100 may determine a background using the (static) activity scene. In some embodiments, the detector 302 may store an image of the background (the static video scene) and use it when detecting physical interface objects to improve precision (Sharma, Para. 0111).

In regards to claim 9, the combination of Singh and Palekar fails to teach the non-transitory, computer-readable medium of claim 8, the stages, wherein monitoring the video stream includes implementing an object detection application programming interface. 
However, Sharma teaches the stages, wherein monitoring the video stream includes implementing an object detection application programming interface (Sharma, Para. 0009, processing, using the one or more computing devices, the video stream to detect the one or more interface objects included in the activity scene of the physical activity surface). 
Singh, Palekar and Sharma are all considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh and Palekar to incorporate the teachings of Sharma to include wherein monitoring the video stream includes implementing an object detection application programming interface (Sharma, Para. 0009). Doing so would aid if no motion has been detected for period X, the method 1100 may determine a background using the (static) activity scene. In some embodiments, the detector 302 may store an image of the background (the static video scene) and use it when detecting physical interface objects to improve precision (Sharma, Para. 0111).

In regards to claim 16, the combination of Singh and Palekar fails to teach the system of claim 15, the stages, wherein monitoring the video stream includes implementing an object detection application programming interface.
However, Sharma teaches wherein monitoring the video stream includes implementing an object detection application programming interface (Sharma, Para. 0009, processing, using the one or more computing devices, the video stream to detect the one or more interface objects included in the activity scene of the physical activity surface).  
Singh, Palekar and Sharma are all considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh and Palekar to incorporate the teachings of Sharma to include the stages, wherein monitoring the video stream includes implementing an object detection application programming interface (Sharma, Para. 0009). Doing so would aid if no motion has been detected for period X, the method 1100 may determine a background using the (static) activity scene. In some embodiments, the detector 302 may store an image of the background (the static video scene) and use it when detecting physical interface objects to improve precision (Sharma, Para. 0111).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2021/0182440 A1) in view of Palekar et al. (US 2009/0006537 A1) and further in view of Ellison et al. (US 2018 / 0014189 A1).

In regards to claim 6, the method of claim 1, the combination of Singh and Palekar fails to teach wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence, and
 in an instance where the user cannot be verified above the threshold percentage, the stages further comprise requiring an additional authentication method for initiating the virtual session.  
However, Ellison teaches wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence (Ellison, Paras. 0039-0041, the authentication score component 228 may further associate an authentication score threshold for particular types of access to particular computing resources), and
 in an instance where the user cannot be verified above the threshold percentage, the stages further comprise requiring an additional authentication method for initiating the virtual session (Ellison, Paras. 0039-0041, the second-factor authentication protocol may involve requesting that a client audibly respond to a phrase or question transmitted by a voice interaction device).  
Singh, Palekar and Ellison are all considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh and Palekar to incorporate the teachings of Ellison to include wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence (Ellison, Paras. 0039-0041), and
 in an instance where the user cannot be verified above the threshold percentage, the stages further comprise requiring an additional authentication method for initiating the virtual session (Ellison, Paras. 0039-0041). Doing so would aid the data store to include an indication of a single-factor or two-factor authentication protocol for all actions associated with a particular computing resource. In other examples, the data store may include an additional level of granularity by indicating that a two-factor authentication protocol is associated to a portion, but not all, client interactions with a computing resource. For example, the data store may include an indication that assigns a two-factor authentication protocol for particular interactions that involve client sensitive or service provider sensitive data, such as financial distributions, adjustments to account settings, or adjustments to product settings (Ellison, Para. 0019).

In regards to claim 13, the combination of Singh and Palekar fails to teach the non-transitory, computer-readable medium of claim 8, 
Wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence, and 
in an instance where the user cannot be verified above the threshold percentage, the 
stages further comprise requiring an additional authentication method for initiating the virtual session.
However, Ellison teaches Wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence (Ellison, Paras. 0039-0041, the authentication score component 228 may further associate an authentication score threshold for particular types of access to particular computing resources), and
 in an instance where the user cannot be verified above the threshold percentage, the 
stages further comprise requiring an additional authentication method for initiating the virtual session (Ellison, Paras. 0039-0041, the second-factor authentication protocol may involve requesting that a client audibly respond to a phrase or question transmitted by a voice interaction device). 
Singh, Palekar and Ellison are all considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh and Palekar to incorporate the teachings of Ellison to include wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence (Ellison, Paras. 0039-0041), and
 in an instance where the user cannot be verified above the threshold percentage, the stages further comprise requiring an additional authentication method for initiating the virtual session (Ellison, Paras. 0039-0041). Doing so would aid if no motion has been detected for period X, the method 1100 may determine a background using the (static) activity scene. In some embodiments, the detector 302 may store an image of the background (the static video scene) and use it when detecting physical interface objects to improve precision (Ellison, Para. 0019, the data store may include an indication of a single-factor or two-factor authentication protocol for all actions associated with a particular computing resource. In other examples, the data store may include an additional level of granularity by indicating that a two-factor authentication protocol is associated to a portion, but not all, client interactions with a computing resource. For example, the data store may include an indication that assigns a two-factor authentication protocol for particular interactions that involve client sensitive or service provider sensitive data, such as financial distributions, adjustments to account settings, or adjustments to product settings). 

In regards to claim 20, the combination of Singh and Palekar fails to teach the system of claim 15, wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence, and
 in an instance where the user cannot be verified above the threshold percentage the stages further comprise requiring an additional authentication method for initiating the virtual session.
However, Ellison teaches wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence (Ellison, Paras. 0039-0041, the authentication score component 228 may further associate an authentication score threshold for particular types of access to particular computing resources), and
 in an instance where the user cannot be verified above the threshold percentage the stages further comprise requiring an additional authentication method for initiating the virtual session (Ellison, Paras. 0039-0041, the second-factor authentication protocol may involve requesting that a client audibly respond to a phrase or question transmitted by a voice interaction device).
Singh, Palekar and Ellison are all considered to be analogous to the claim invention because they are in the same field of requesting for a virtual session to a virtual desktop infrastructure sever by an authorized user and a ML model to identify the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Singh and Palekar to incorporate the teachings of Ellison to include wherein verifying the user includes determining that the user can be identified in the video above a threshold percentage of confidence (Ellison, Paras. 0039-0041), and in an instance where the user cannot be verified above the threshold percentage, the stages further comprise requiring an additional authentication method for initiating the virtual session (Ellison, Paras. 0039-0041). Doing so would aid if no motion has been detected for period X, the method 1100 may determine a background using the (static) activity scene. In some embodiments, the detector 302 may store an image of the background (the static video scene) and use it when detecting physical interface objects to improve precision (Ellison, Para. 0019, the data store may include an indication of a single-factor or two-factor authentication protocol for all actions associated with a particular computing resource. In other examples, the data store may include an additional level of granularity by indicating that a two-factor authentication protocol is associated to a portion, but not all, client interactions with a computing resource. For example, the data store may include an indication that assigns a two-factor authentication protocol for particular interactions that involve client sensitive or service provider sensitive data, such as financial distributions, adjustments to account settings, or adjustments to product settings).
 
                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hicks et al (US 2018/0232591 A1) teaches a method and system to authenticate a user using a combination of voice and facial recognition techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496